Exhibit 10.1

Employment Agreement

This Employment Agreement (the “Agreement”) is made and entered into as of June
23, 2017, by and between Jesper Høiland (the “Executive”) and Radius Health,
Inc. (the “Company”).

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

1.Term.  The Executive’s employment hereunder shall be effective as of the
earliest date following the satisfaction of the contingencies listed below and
on which the Executive commences his employment with the Company (the “Effective
Date”) and shall continue until terminated pursuant to Section 5 of this
Agreement.  The period during which the Executive is employed by the Company
hereunder is hereinafter referred to as the “Employment Term.”

2.Contingencies.  The Company and the Executive (collectively, the “Parties”)
agree that this Agreement and the employment relationship between them is
contingent upon:  (1) the Executive’s receipt, no later than September 15, 2017,
of a non-immigrant visa from the U.S. Department of Homeland Security that
authorizes him to serve as CEO of the Company; and (2) the approval by the full
Board of the terms, conditions and language of this Agreement.  The Parties
further agree that, if both of these contingencies are not satisfied by
September 15, 2017, then this Agreement and the Company’s offer of employment
will become null and void and of no further effect, unless and until the parties
agree, in writing, to extend this deadline or to a different contractual
arrangement between them.

3.Position and Duties.

3.1Position.  During the Employment Term, the Executive shall serve as the Chief
Executive Officer of the Company, reporting to the Chairman of the Company’s
Board of Directors (the “Board”).  In such position, the Executive shall have
such duties, authority and responsibility as shall be determined from time to
time by the Board, which duties, authority and responsibility are consistent
with the Executive’s position.  The Executive shall, if requested, also serve as
a member of the Board for no additional compensation.

3.2Duties.  The Executive’s initial duties shall be those listed in Appendix A
to this Agreement, which may change from time to time, in the Board’s
discretion.  During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board.  Notwithstanding the foregoing,
the Executive will be permitted to (a) with the prior written consent of the
Board act or serve as a director, trustee, committee member or principal of

 

--------------------------------------------------------------------------------

 

any type of business that does not compete with the Company, civic or charitable
organization as long as such activities are disclosed in writing to the Chairman
of the Company’s Board, and (b) purchase or own less than five percent (5%) of
the publicly traded securities of any corporation; provided that, such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation; provided
further that, the activities described in clauses (a) and (b) do not interfere
with the performance of the Executive’s duties and responsibilities to the
Company as provided hereunder, including, but not limited to, the obligations
set forth in Section 3 hereof.

4.Place of Performance.  The principal place of Executive’s employment shall be
the Company’s principal executive office, which is currently located in Boston,
Massachusetts, provided that, the Executive may be required to travel on Company
business during the Employment Term.

5.Compensation.

5.1Base Salary.  The Company shall pay the Executive an annual rate of base
salary of $600,000.00 in periodic installments in accordance with the Company’s
customary payroll practices, but no less frequently than monthly.  The
Executive’s base salary shall be reviewed at least annually by the Board and the
Board may, but shall not be required to, increase the base salary during the
Employment Term.  The Executive’s annual base salary, as in effect from time to
time, is hereinafter referred to as “Base Salary”.

5.2Annual Bonus.

(a)For each calendar year of the Employment Term, the Executive shall be
eligible to receive an annual bonus (the “Annual Bonus”) equal to 60% of Base
Salary (the “Target Bonus”), as in effect at the beginning of the applicable
calendar year, based on achievement of annual target performance goals
established by the Compensation Committee of the Board (the “Compensation
Committee”).  For the period beginning on the Effective Date and ending on the
last day of the applicable calendar year, the Executive shall be eligible to
receive a prorated Annual Bonus (calculated as the Annual Bonus that would have
been paid for the entire calendar year multiplied by a fraction the numerator of
which is equal to the number of days the Executive worked in the applicable
calendar year and the denominator of which is equal to the total number of days
in such year).

(b)The Annual Bonus, if any, will be paid within three (3) months after the end
of the applicable calendar year.

(c)Except as otherwise provided in Section 6, in order to be eligible to receive
an Annual Bonus, the Executive must be employed by the Company on the date that
Annual Bonuses are paid to other executive officers of the Company.

5.3Equity Awards.  During the Employment Term, the Executive shall be eligible
to participate in the Company’s Stock Option Plan, subject to the terms of such
Plan or successor plan, as determined by the Board or the Compensation
Committee, in its discretion.

2

--------------------------------------------------------------------------------

 

(a)In consideration of the Executive entering into this Agreement and as an
inducement to join the Company, the Company will request that the Compensation
Committee approve of the grant of the following Stock Option Award to the
Executive pursuant to the Stock Option Plan:  305,000 options, which shall vest
over a four-year period (the “Options”).  Twenty-five percent of the Options
will vest on the first anniversary of the Effective Date, and the remaining
seventy-five percent shall vest in equal, monthly installments over the course
of the remaining three years, provided in all cases that the Executive remains
employed in good standing on each such vesting date.  The Options shall have a
purchase price that is equal to the fair market value of shares of stock of the
Company on the date of the grant.  All other terms and conditions of such awards
shall be governed by the terms and conditions of the Stock Option Plan and the
applicable award agreements; and

5.4Employee Benefits.  During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans.  The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

5.5Vacation.  During the Employment Term, the Executive shall be entitled to
twenty (20) paid vacation days per calendar year (prorated for partial years) in
accordance with the Company’s vacation policies, as in effect from time to time.

5.6Business Expenses.  The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

5.7Indemnification.

(a)In the event that the Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company/to the maximum extent permitted
under applicable law from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees).

6.Termination of Employment.  The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any

3

--------------------------------------------------------------------------------

 

reason; provided that, unless otherwise provided herein, either party shall be
required to give the other party at least thirty (30) days advance written
notice of any termination of the Executive’s employment.  Upon termination of
the Executive’s employment during the Employment Term, the Executive shall be
entitled to the compensation and benefits described in this Section 6 and shall
have no further rights to any compensation or any other benefits from the
Company or any of its affiliates,

6.1Termination for Cause or Without Good Reason.

(a)The Executive’s employment hereunder may be terminated by the Company for
Cause or by the Executive without Good Reason.  If the Executive’s employment is
terminated, by the Company for Cause or by the Executive without Good Reason,
the Executive shall be entitled to receive:

 

(i)

any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid in accordance with the Company’s customary payroll procedures;

 

(ii)

reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 

(iii)

such employee benefits (including equity compensation), if any, as to which the
Executive may be entitled under the Company’s employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

Items 6.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.

(b)For purposes of this Agreement, “Cause” shall mean:

 

(i)

the Executive’s willful failure to perform his duties (other than any such
failure resulting from incapacity due to physical or mental illness);

 

(ii)

the Executive’s failure to comply with any valid and legal directive of the
Board;

 

(iii)

the Executive’s engagement in dishonesty, illegal conduct or misconduct, which
is, in each case, materially injurious to the Company or its affiliates;

 

(iv)

the Executive’s embezzlement, misappropriation or fraud, whether or not related
to the Executive’s employment with the Company;

4

--------------------------------------------------------------------------------

 

 

(v)

the Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

 

(vi)

the Executive’s violation of a material policy of the Company;

 

(vii)

the Executive’s willful unauthorized disclosure of Confidential Information (as
defined below);

 

(viii)

the Executive’s material breach of any material obligation under this Agreement
or any other written agreement between the Executive and the Company; or

 

(ix)

any material failure by the Executive to comply with the Company’s written
policies or rules, as they may be in effect from time to time during the
Employment Term, if such failure causes material harm to the Company.

Except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, the Executive shall have ten (10) business days from
the delivery of written notice by the Company within which to cure any acts
constituting Cause; provided however, that, if the Company reasonably expects
irreparable injury from a delay of ten (10) business days, the Company may give
the Executive notice of such shorter period within which to cure as is
reasonable under the circumstances, which may include the termination of the
Executive’s employment without notice and with immediate effect.

(c)For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Employment Term without the
Executive’s written consent:

 

(i)

a reduction in the Executive’s Base Salary other than a general reduction in
Base Salary that affects all similarly situated executives in substantially the
same proportions;

 

(ii)

any material breach by the Company of any material provision of this Agreement;

 

(iii)

a material, adverse diminution of the Executive’s authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size, status as a public company and capitalization as of the date of
this Agreement.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within ten (10) days of the
initial existence of such grounds and the Company has had at least thirty (30)
days from the date on which such notice is provided to cure such
circumstances.  If the Executive does not terminate his employment for Good
Reason within ten

5

--------------------------------------------------------------------------------

 

(10) days after the first occurrence of the applicable grounds, then the
Executive will be deemed to have waived his right to terminate for Good Reason
with respect to such grounds.

6.2Termination Without Cause or for Good Reason.  The Employment Term and the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause.  In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive’s compliance with Section 7, Section 8, Section 9 and Section 10 of
this Agreement and his execution of a separation agreement in a form acceptable
to the Company that contains, at a minimum, a general release of claims in favor
of the Company, its affiliates and their respective officers and directors in a
form provided by the Company (the “Release”) and such Release becoming effective
within forty-five (45) days following the Termination Date (such 45-day period,
the “Release Execution Period”), the Executive shall be entitled to receive the
following;

(a)Twelve (12) months of severance pay, which shall be paid in equal
installments in accordance with the Company’s normal payroll practices, but no
less frequently than monthly, which are in the aggregate equal to the
Executive’s Base Salary in effect upon the effective date of the termination of
Executive’s employment; provided that, the first installment payment shall
include all amounts that would otherwise have been paid to the Executive during
the period beginning on the Termination Date and ending on the first payment
date if no delay had been imposed;

(b)If the Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall
reimburse the Executive for the monthly COBRA premium paid by the Executive for
himself and his dependents.  Such reimbursement shall be paid to the Executive
on or before the last day of the month immediately following the month in which
the Executive timely remits the premium payment.  The Executive shall be
eligible to receive such reimbursement until the earliest of:  (i) the
twelve-month anniversary of the Termination Date; and (ii) the date on which the
Executive becomes eligible to receive substantially similar coverage from
another employer.

(c)The treatment of any outstanding equity awards shall be determined in
accordance with the terms of the Stock Option Plan and the applicable award
agreements.

6.3Death or Disability.

(a)The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.

(b)If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the Accrued Amounts.

(c)For purposes of this Agreement, Disability shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities under this Agreement for one hundred eighty (180)
days out of any three hundred sixty-five (365) day period or one hundred twenty
(120) consecutive days.  Any question as to

6

--------------------------------------------------------------------------------

 

the existence of the Executive’s Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company.  If the
Executive and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing.  The determination of
Disability made in writing to the Company and the Executive shall be final and
conclusive for all purposes of this Agreement.

6.4Change in Control Termination.

(a)Notwithstanding any other provision contained herein, if the Executive’s
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive’s death or
Disability), in each case within twelve (12) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive’s compliance with Section 7, Section 8, Section 9 and
Section 10 of this Agreement and his execution of a Release which becomes
effective within forty-five (45) days following the Termination Date, the
Executive shall be entitled to receive the following:

 

(i)

a lump sum payment equal to one and a half (1.5) times the Executive’s Base
Salary then in effect, which shall be paid within thirty (30) days following the
Termination Date;

 

(ii)

If the Executive timely and properly elects continuation coverage under COBRA,
the Company shall reimburse the Executive for the monthly COBRA premium paid by
the Executive for himself and his dependents.  Such reimbursement shall be paid
to the Executive on the last day of the month immediately following the month in
which the Executive timely remits the premium payment.  The Executive shall be
eligible to receive such reimbursement until the earliest of:  (i) the
eighteen-month anniversary of the Termination Date; (ii) the date the Executive
is no longer eligible to receive COBRA continuation coverage; and (iii) the date
on which the Executive becomes eligible to receive substantially similar
coverage from another employer.

 

(iii)

Notwithstanding the terms of any equity incentive plan or award agreements, as
applicable, all outstanding unvested options awarded to Executive shall become
fully vested and exercisable for ninety (90) days following the Change of
Control.

(b)For purposes of this Agreement, “Change in Control” shall mean the occurrence
of any of the following:

 

(i)

one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the

7

--------------------------------------------------------------------------------

 

 

total fair market value or total voting power of the stock of such corporation;
provided that, a Change in Control shall not occur if any person (or more than
one person acting as a group) owns more than 50% of the total fair market value
or total voting power of the Company’s stock and acquires additional stock;

 

(ii)

one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 50% or more of the
total voting power of the stock of such corporation; or

 

(iii)

the sale of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A.

6.5Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 28.  The Notice of
Termination shall specify:

(a)The termination provision of this Agreement relied upon;

(b)To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and

(c)The applicable Termination Date.

6.6Termination Date.  The Executive’s Termination Date shall be:

(a)If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

(b)If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

(c)If the Company terminates the Executive’s employment hereunder for Cause, the
date the Notice of Termination is delivered to the Executive;

(d)If the Company terminates the Executive’s employment hereunder without Cause,
the date specified in the Notice of Termination;

(e)If the Executive terminates his/her employment hereunder with or without Good
Reason, the date specified in the Executive’s Notice of Termination, which shall
be no less

8

--------------------------------------------------------------------------------

 

than thirty (30) days following the date on which the Notice of Termination is
delivered; provided that, the Company may waive all or any part of the 30-day
notice period for no consideration by giving written notice to the Executive and
for all purposes of this Agreement, the Executive’s Termination Date shall be
the date determined by the Company.

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A of the Code.

6.7Mitigation.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
provided in Section 6.2(b), any amounts payable pursuant to this Section 6 shall
not be reduced by compensation the Executive earns on account of employment with
another employer.

6.8Resignation of All Other Positions.  Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign, effective
on the Termination Date/shall be deemed to have resigned from all positions that
the Executive holds as an officer or member of the board of directors (or a
committee thereof) of the Company or any of its affiliates.

6.9Section 280G.

(a)If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 6.9, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then, Executive shall have the option to (i) request that such 280G
Payments be reduced in a manner determined by Tax Counsel (by the minimum
possible amounts) that is consistent with the requirements of Section 409A until
no amount payable to the Executive will be subject to the Excise Tax; or
(ii) receive the full 280G Payments and pay the Excise Tax himself.  In the
former scenario, if two economically equivalent amounts are subject to reduction
but are payable at different times, the amounts shall be reduced (but not below
zero) on a pro rata basis.  Executive agrees to indemnify and hold the Company
harmless for any calculation or analysis performed by Tax Counsel, and he
acknowledges and agrees that any Excise Tax or penalty relating to the 280G
Payments shall be his sole responsibility.

(b)All calculations and determinations under this Section 5.9 shall be made by
an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes.  For purposes of making the
calculations and determinations required by this Section 6.9, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code.  The Company and the
Executive shall furnish the Tax Counsel with such information and documents

9

--------------------------------------------------------------------------------

 

as the Tax Counsel may reasonably request in order to make its determinations
under this Section 5.9.  The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.

7.Cooperation.  The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation in the future.  Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities.  The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation.

8.Confidential Information.  The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

8.1Confidential Information Defined.

(a)Definition.

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to:  business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, work-in-process,
manuals, records, articles, systems, material, supplier information, vendor
information, financial information, results, legal information, marketing
information, advertising information, pricing information, design information,
developments, reports, market studies, product plans, designs, ideas,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, customer lists, client information, client lists,
manufacturing information, distributor lists, and buyer lists of the Company or
its businesses, or of any other person or entity that has entrusted information
to the Company in confidence.

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance.  Confidential Information shall not include information that
is generally available to and known

10

--------------------------------------------------------------------------------

 

by the public at the time of disclosure to the Executive; provided that, such
disclosure is through no direct or indirect fault of the Executive or person(s)
acting on the Executive’s behalf.

(b)Company Creation and Use of Confidential Information.

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its products and
offerings.  The Executive understands and acknowledges that as a result of these
efforts, the Company has created, and continues to use and create Confidential
Information.  This Confidential Information provides the Company with a
competitive advantage over others in the marketplace.

(c)Disclosure and Use Restrictions.

The Executive agrees and covenants:  (i) to treat all Confidential Information
as strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Chairman of the Board acting on behalf of the
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent); and (iii) not to access
or use any Confidential Information, and not to copy any documents, records,
files, media or other resources containing any Confidential Information, or
remove any such documents, records, files, media or other resources from the
premises or control of the Company, except as required in the performance of the
Executive’s authorized employment duties to the Company or with the prior
consent of the Chairman of the Board acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent).  Nothing herein shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation or
order.  The Executive shall promptly provide written notice of any such order to
the Chairman of the Board.

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.

11

--------------------------------------------------------------------------------

 

9.Restrictive Covenants.

9.1Acknowledgment.  The Executive understands that the nature of the Executive’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company.  The
Executive understands and acknowledges that the intellectual services he
provides to the Company are unique, special or extraordinary.  The Executive
further understands and acknowledges that the Company’s ability to reserve these
for the exclusive knowledge and use of the Company is of great competitive
importance and commercial value to the Company, and that improper use or
disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

9.2Non-competition.  Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the twelve (12) months, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity anywhere in the world.

For purposes of this Section 9, “Prohibited Activity” is activity in which the
Executive serves, directly or indirectly, in whole or in part, as an employee,
employer, owner, operator, manager, advisor, consultant, agent, employee,
partner, director, stockholder, officer, volunteer, intern or any other similar
capacity to an entity engaged in the same or similar business as the
Company.  Prohibited Activity also includes activity that may require or
inevitably requires disclosure of trade secrets, proprietary information or
Confidential Information.

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.

This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order.  The Executive shall promptly - and in all cases, within
five (5) business days -- provide written notice of any such order to the
Chairman of the Board.

9.3Non-solicitation of Employees.  The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during a
twelve (12) month period, to run consecutively, beginning on the last day of the
Executive’s employment with the Company.

9.4Non-solicitation of Customers.  The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
he will have access to and learn about much or all of the Company’s customer
information.  “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information and other

12

--------------------------------------------------------------------------------

 

information identifying facts and circumstances specific to the customer and
relevant to sales.  The Executive understands and acknowledges that loss of this
customer relationship and/or goodwill will cause significant and irreparable
harm.  The Executive, therefore, agrees and covenants, during a twelve(12)-month
period, to run consecutively, beginning on the last day of the Executive’s
employment with the Company, not to directly or indirectly solicit, contact
(including but not limited to e-mail, regular mail, express mail, telephone,
fax, and instant message), attempt to contact or meet with the Company’s
current, former or prospective customers for purposes of offering or accepting
goods or services similar to or competitive with those offered by the Company.

10.Non-disparagement.  The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company or its businesses, or any of its employees, officers[, and existing
and prospective customers, suppliers, investors and other associated third
parties].

This Section 10 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order.  The Executive shall promptly provide written notice of any
such order to the Chairman of the Board.

11.Acknowledgement.  The Executive acknowledges and agrees that the services to
be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Section 8, Section 9 and
Section 10 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 8,
Section 9 and Section 10 of this Agreement or the Company’s enforcement thereof.

12.Remedies.  In the event of a breach or threatened breach by the Executive of
Section 8, Section 9 or Section 10 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security.  The aforementioned equitable relief shall
be in addition to, not in lieu of, Legal remedies, monetary damages or other
available forms of relief.

13

--------------------------------------------------------------------------------

 

13.Proprietary Rights.

13.1Work Product.  The Executive acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by the Executive
individually or jointly with others during the period of his employment by the
Company and relating in any way to the business or contemplated business,
research or development of the Company (regardless of when or where the Work
Product is prepared or whose equipment or other resources is used in preparing
the same) and all printed, physical and electronic copies, all improvements,
rights and claims related to the foregoing, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), mask works,
patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.

13.2Work Made for Hire; Assignment.  The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company.  To the extent that the foregoing does not
apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world.  Nothing contained in this Agreement shall be
construed to reduce or limit the Company’s rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.

13.3Further Assurances; Power of Attorney.  During and after his employment, the
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company.  The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive’s behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company shall have in such circumstances by operation of law).  The power of
attorney is coupled with an interest and shall not be affected by the
Executive’s subsequent incapacity.

14

--------------------------------------------------------------------------------

 

13.4No License.  The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
[him/her] by the Company.

14.Governing Law; Jurisdiction and Venue.  This Agreement, for all purposes,
shall be construed in accordance with the laws of the Commonwealth of
Massachusetts without regard to conflicts of law principles.  Any action or
proceeding by either of the parties to enforce this Agreement shall be brought
only in a state or federal court located in the Commonwealth of
Massachusetts.  The parties hereby irrevocably submit to the jurisdiction of
such courts and waive the defense of inconvenient forum to the maintenance of
any such action or proceeding in such venue.

15.Entire Agreement.  Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.  The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

16.Modification and Waiver.  No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Chairman of the Board of the Company.  No
waiver by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.

17.Severability.  Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them.  In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such

15

--------------------------------------------------------------------------------

 

provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had not
been set forth herein.

18.Captions.  Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

19.Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

20.Tolling.  Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

21.Section 409A.  This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A.  Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible.  For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment.  Any payments to be made under this Agreement
upon a termination of employment shall only be made upon a “separation from
service” under Section 409A.  Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”).  The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

22.Notification to Subsequent Employer.  When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants section contained in this Agreement.  In addition,
the Executive authorizes the Company to provide a copy of the restrictive
covenants section of this Agreement to third

16

--------------------------------------------------------------------------------

 

parties, including but not limited to, the Executive’s subsequent, anticipated
or possible future employer.

23.Successors and Assigns.  This Agreement is personal to the Executive and
shall not be assigned by the Executive.  Any purported assignment by the
Executive shall be null and void from the initial dale of the purported
assignment.  The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.  This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

24.Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

If to the Company:

Kurt Graves, Chairman of the Board of Directors
________________________________
________________________________
________________________________

If to the Executive:

Jesper Høiland
Pik Alle 5H
DK-2000 Frederiksberg
Denmark

25.Representations of the Executive.  The Executive represents and warrants to
the Company that:

25.1The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

25.2The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
noncompetition or other similar covenant or agreement of a prior employer.

26.Withholding.  The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.

27.Survival.  Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

17

--------------------------------------------------------------------------------

 

28.Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT,
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

RADIUS HEALTH, INC.

 

By:

/s/ Kurt Graves
Kurt Graves
Chairman, Board of Directors

JESPER HøILAND

Signature: /s/ Jesper Høiland

Print Name: Jesper Høiland

 

19